Citation Nr: 0808106	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-40 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
L4-L5 disc protrusion with foraminal stenosis left side and 
left L5-S1 disc protrusion with foraminal stenosis right 
side. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1995.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision in which the RO granted service connection for 
lumbar strain and awarded a 20 percent rating, effective 
February 27, 2003.  In September 2004, the veteran filed a 
notice of disagreement (NOD) with the assigned rating.  A 
statement of the case (SOC) was issued in October 2004, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in November 2004.

In an October 2006 rating action and supplemental SOC (SSOC), 
the RO recharacterized the back disability as L4-L5 disc 
protrusion with foraminal stenosis left side and left L5-S1 
disc protrusion with foraminal stenosis right side and 
increased the rating from 20 percent to 40 percent, effective 
February 27, 2003.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

In February 2008, the appellant testified before the 
undersigned Veterans Law Judge during a hearing held at the 
RO; a transcript of that hearing is of record. 

For the reason expressed below, this matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

During his February 2008 Board hearing, the veteran and his 
representative told the undersigned that there are 
outstanding VA outpatient treatment records that bear on the 
claim on appeal that have not been associated with the claims 
folder.  

The veteran has been receiving treatment from the VA Medical 
Center in San Juan, Puerto Rico; however, the most recent 
outpatient treatment records from this facility are dated in 
June 2007.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records from the San Juan 
VAMC since June 2007, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also provide the veteran with additional notice, under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
appropriate for a claim for a higher rating for a back 
disability and give the veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The Board notes that the RO's September 2003 letter to the 
veteran notifying him about VA's duties to notify and assist 
was tailored to a claim for service connection for a back 
disability and not to a claim for a higher rating.  The RO 
should also invite the appellant to submit all pertinent 
evidence in his possession, and ensure that its notice to the 
appellant meets the requirements of the recent Court 
decisions in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Vasquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), as appropriate.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the San 
Juan, Puerto Rico VAMC all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's service-
connected back disability, from June 2007 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter ensuring that 
all notification and development action 
required by the VCAA (cited to above) for 
the claim currently on appeal is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures related to a 
claim for an initial rating in excess of 
40 percent for a back disability are fully 
complied with and satisfied.  The RO 
should request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman and Vazquez-Flores v. 
Peake (cited to above), as appropriate.

The RO should also request that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 40 percent for 
L4-L5 disc protrusion with foraminal 
stenosis left side and left L5-S1 disc 
protrusion with foraminal stenosis right 
side in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



